PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. On August 6, 1998, claimant was traveling southbound on Interstate 79 in Harrison County at mile marker 111, near Lost Creek, when claimant’s vehicle struck a hole in a construction area that employees of respondent had dug during the project. The hole was one of several and it was not marked with any warning devices for the traveling public.
2. As a result of this incident, claimant’s vehicle sustained damage in the sum of $474.80. However, claimant has a deductible feature of $250.00 in his motor vehicle insurance policy coverage.
3. On the date of the incident herein, respondent failed to maintain Interstate79 in Harrison County in a reasonably safe condition.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of Interstate 79 in Harrison on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Claimant is entitled to an award for his loss to the extent of the deductible feature in his motor vehicle insurance policy.
Accordingly, the Court makes an award in the amount of $250.00 to the claimant.
Award of $250.00.